DREW, J.
For the reasons assigned in case No. 4093, styled John H. McDonald et al. v. R. B. Stellwagon et al., 140 So. 133, this day decided by this court, the judgment of the lower court, in so far as it awarded judgment against J. H. Gilbert, is reversed, and the demands of -plaintiffs against J. H. Gilbert are rejected, at plaintiffs’ cost.
The award of $10,000 given plaintiffs against R. -B. Stellwagon, we think, is in ac*139cord with the jurisprudence, of this state, and the same will not be disturbed; therefore, the judgment, in all other respects, is affirmed.